F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                       October 17, 2006
                             FO R TH E TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                         Clerk of Court

    LILLIAN F. SANDLE,

                 Plaintiff-Appellant,

     v.                                                   No. 04-1482
                                                  (D.C. No. 02-BB-1358 (PAC))
    ANTHONY J. PRINCIPI, Secretary,                         (D . Colo.)
    V eterans A ffairs; E. TH O RSLAND,
    JR., Director VA M edical Center; ED
    SANCHEZ, Chief, Human Resources,
    Denver V A M edical Center;
    RAYM OND (RAY) DELUNA, Human
    Resources, Denver VA M edical
    C enter; U N ITED STA TES O F
    A M ER ICA,

                 Defendants-Appellees.



                              OR D ER AND JUDGM ENT *


Before O’BRIEN, HOL LOW A Y, and BALDOCK , Circuit Judges.




          After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

        Plaintiff-appellant Lillian F. Sandle appeals from orders of the district

 court granting defendants’ motions for summary judgment. She also claims the

 court erred in denying her motions to appoint counsel and in affirming the

 clerk’s award taxing costs against her in the amount of $673.75. For the reasons

 below, we find no error and affirm.

        Plaintiff is a nurse formerly employed by the Department of Veterans

 A ffairs (V A ) at the V A Medical Center in Denver, Colorado. In 1991, the VA

 terminated her employment because she suffered an injury and could no longer

 perform her job duties.

        Prior to and following her termination, plaintiff had filed six separate

 complaints of discrimination with the V A. All of her complaints were

 eventually resolved via a written settlement agreement with the VA, which was

 executed in 1997.

        In addition to paying plaintiff money, the settlement agreement obligated

 the VA to give her “[p]riority placement within six months from the date of this

 agreement (from the list of positions provided by [plaintiff])” that was to be

 filled by the V A at its Denver facility, and for which she w as qualified. R. I,

 doc. 97, Ex. A-1 at 1.




                                          -2-
      Plaintiff later contended that the VA failed to give her priority placement

for several positions and as a result of this alleged breach, she filed a new

administrative complaint in 1998. Her new complaint was eventually dismissed

by the VA’s Office of Resolution.

      On appeal from the Office of Resolution’s dismissal, the Equal

Employment Opportunity Commission (EEOC) reversed the agency’s decision,

and held the settlement agreement invalid. As a consequence of its finding of

invalidity, the EEOC ordered the VA to reinstate all of plaintiff’s complaints

that had been pending at the time the agreement was executed. Thus, the parties

were returned to their pre-settlement agreement status.

      Following reinstatement and reconsideration of plaintiff’s pre-settlement

complaints, the VA denied her claims. Following an unsuccessful appeal, the

EEOC issued its decision on M arch 27, 2002, denying plaintiff’s request for

reconsideration. Among other things, the EEOC’s decision stated: “You have

the right to file a civil action in an appropriate U nited States D istrict Court

w ithin ninety (90) calendar days from the date that you receive this decision.”

R. I, doc. 44, Ex. A at 1 (emphasis in original).

      On July 3, 2002, plaintiff filed her lawsuit, which contained six claims for

relief: claims one through four were based upon an alleged breach of the




                                          -3-
    settlement agreement; the fifth claim was for misrepresentation; and the sixth

    claim asserted violations of Title VII, the ADEA, and the Rehabilitation Act. 1

                                    Summary Judgment

          Plaintiff admitted that she received the EEOC’s decision on April 3, 2002.

    However, she did not file her lawsuit until July 3, 2002, which is 91 calendar

    days after receipt of the decision. Nonetheless, she claims error as to the

    district court’s order holding that her sixth claim for relief was time barred.

          This court reviews the district court’s grant of summary judgment

    de novo, view ing the evidence and drawing reasonable inferences therefrom in

    the light most favorable to the nonmoving party. Gossett v. Okla. ex rel. Bd. of

    Regents for Langston Univ., 245 F.3d 1172, 1175 (10th Cir. 2001).

          After review ing the record, we conclude that the district court properly

    granted summary judgment on plaintiff’s sixth claim for relief because she

    failed to file her complaint within 90 days following receipt of the EEOC’s final

    decision on April 3, 2002. As such, we affirm the order for summary judgment

    for the reasons set forth in the court’s Order Granting Summary Judgment dated

    November 20, 2002.




1

          The district court granted plaintiff’s m otion to proceed in forma pauperis
    pursuant to 28 U.S.C. § 1915(a).

                                            -4-
      W e likewise affirm the district court’s order on summary judgment

concerning plaintiff’s five remaining claims. Here, the court correctly identified

her second, third, and fourth claims as alleging a breach of the settlement

agreement, which the EEOC held was invalid.

      As to plaintiff’s first claim for relief, the district court characterized this

claim as alleging both a breach of the settlement agreement and a mishandling

of her prior administrative complaints. In addition to the fact that the EEOC

held the agreement invalid, her grievances about the mishandling of her prior

complaints were necessarily resolved w hen the EEOC reinstated those

complaints for further consideration.

      Finally, the district properly granted summary judgment on the

misrepresentation claim, because the United States had not waived sovereign

immunity under the Federal Tort Claims Act, 28 U.S.C. § 2680(h).

      Therefore, we affirm the order for summary judgment on plaintiff’s

remaining claims for the reasons set forth in the district court’s Order dated

November 1, 2004.

                             Appointment Of Counsel

      On three separate occasions, plaintiff requested that the district court

appoint counsel to represent her in the lawsuit. Each time, the court denied the

motion in a written order.




                                          -5-
       There is no constitutional right to counsel in either a Title VII case or

 other civil case. Castner v. Colo. Springs Cablevision, 979 F.2d 1417, 1420

 (10th Cir. 1992) (Title VII); Durre v. Dempsey, 869 F.2d 543, 547 (10th Cir.

 1989) (civil case). There are, however, two statutes that apply to a case such as

 this: the first is 42 U.S.C. § 2000e-5(f)(1), which allows a court to appoint

 counsel for a claimant in a Title VII case; the second is 28 U.S.C. § 1915(e)(1),

 which allows a court to attempt to obtain counsel for an in forma pauperis

 person in a civil case.

       In exercising its discretion to appoint counsel in a Title VII case, the

 district court should consider: (1) the financial inability to afford counsel;

 (2) diligence in searching for counsel; (3) the merits of the claims; and (4) the

 ability to present the case without counsel. Castner, 979 F.2d at 1420-21. In

 the exercise of its discretion to seek volunteer counsel in other civil cases, the

 court should consider: (1) the merits of the claim; (2) the nature of the factual

 issues raised in the claims; (3) the ability to present the claims; and (4) the

 complexity of the issues raised by the claims. Rucks v. Boergermann, 57 F.3d
978, 979 (10th Cir. 1995).

      This court reviews the denial of a request for counsel in Title VII cases and

other civil cases under the same standard–abuse of discretion. Castner, 979 F.2d

at 1422-23; Rucks, 57 F.3d at 979.




                                          -6-
         Here, the record demonstrates that the first two orders considered the

relevant factors for appointing counsel in Title VII cases, including those

announced in Castner, and applied those factors to the facts presented by

plaintiff. The third order, which was entered after plaintiff’s Title VII claim had

been dismissed, considered the relevant factors outlined in Rucks and applied

those factors to the facts presented by plaintiff. W e find no abuse of discretion.

                                           Costs

         In its order for summary judgment dismissing plaintiff’s first through fifth

claims, the district court ordered that defendants be awarded their costs as the

prevailing parties. Defendants timely filed their bill of costs, and the clerk taxed

costs in the amount of $673.75 ($559.75 for fees for the transcript and court

reporter for plaintiff’s deposition and $114.00 for the cost of copying defendants’

tw o motions for summary judgment, their replies, and a supplemental motion).

The court later denied plaintiff’s Fed. R. Civ. P. 54(d) motion for judicial review

of costs.

         As she did in the district court, plaintiff claims on appeal that the court’s

order w as error, because she is “indigent.” Suppl. R. I, doc. 148 at 3. Defendants

claim that an award of costs is proper against an in forma pauperis party pursuant

to 28 U .S.C. § 1915(f)(1), and that 28 U .S.C. § 1920 authorizes recovery of these

costs.




                                            -7-
      W e review the district court’s award of costs for an abuse of discretion.

See Tilton v. Capital Cities/ABC, Inc., 115 F.3d 1471, 1474-79 (10th Cir. 1997)

(reviewing several items of costs awarded under 28 U.S.C. § 1920).

      Federal R. Civ. P. 54(d)(1) provides for costs to be awarded to the

prevailing party as a matter of course, unless the court otherwise directs, and

“[e]xcept when express provision therefor is made . . . in a statute of the United

States.” The in forma pauperis statute, 28 U.S.C. § 1915(f)(1), provides:

“[j]udgment may be rendered for costs at the conclusion of the suit or action as in

other proceedings,” with certain exceptions that do not apply in this case.

      There is no question that the costs awarded by the district court are

recoverable under 28 U.S.C. § 1920, and case law interpreting the statute. See,

e.g., Callicrate v. Farmland Indus., Inc., 139 F.3d 1336, 1339 (10th Cir. 1998)

(costs of taking and transcribing depositions); Tilton, 115 F.3d at 1475 (copying

costs). Instead, the only issue is w hether the court abused its discretion in

awarding costs against plaintiff and in favor of defendants as the prevailing

parties, because she is indigent. We conclude that the court did not abuse its

discretion.

      Indeed, this court reached a similar result in Rodriguez v. Whiting Farms,

Inc., 360 F.3d 1180, 1190-91 (10th Cir. 2004). In Rodriguez, plaintiffs who were

indigent and lost a close and difficult case, argued that they should not have to

pay defendants’ costs. Id. at 1190 (quotation marks omitted). W hile we

                                          -8-
acknowledged that a court may consider indigent circumstances in exercising

discretion whether to award costs, we concluded that the district court did not

abuse its discretion in awarding costs to the prevailing party simply because the

non-prevailing parties were indigent. Id. at 1190-91.

      The judgment of the district court is AFFIRMED.



                                                    Entered for the Court



                                                    Terrence L. O’Brien
                                                    Circuit Judge




                                         -9-